Judge PHILLIPS
concurring.
I concur in the foregoing opinion of Judge Johnson. G.S. 20-310 authorizes the cancellation of automobile liability policies only for the existing causes stated and upon advance notice as provided therein; it does not authorize either prospective or retroactive cancellation. Since Great American had been paid for coverage through October 14, 1981, its letter of that date was no more than a statement that a payment was due in the future; and the November 5, 1981 letter was equally ineffective as a cancellation, because the required notice was not given.